DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications: Applicant’s Response filed on 01/10/2022.  Applicant’s Response includes an Amendment to the Claims and Remarks. 

In light of the Amendment to the Clams, claims 1, 9, and 20 have been newly amended.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1-5, 7-14, 16-18, 20, and 22-26 are currently pending in the application.  Claims 1, 9, and 20 are independent claims.
The Examiner notes that Applicant incorrectly indicates claim 19 as pending in the present application (see: Remarks, p. 5).  Claim 19 is currently canceled and was canceled via the Amendment to the Claims filed on 01/29/2021.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,473,810 B2 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-14, 16-18, 20, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “virtual” in independent claims 1, 9, and 20 is a relative term that renders the claims indefinite.  The term “virtual” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “virtual” renders the subsequent limitation “lighting” indefinite.
Applicant points to column 4, line 63 – column 5, line 3 and column 6, lines 4-14 of the Yerli ‘810 patent for support of the newly claimed subject matter.  However, said citations do not 
Therefore, the metes and bounds of independent claims 1, 9, and 20 are not clear.  Said claims do not set out and circumscribe the above noted subject matter with a reasonable degree of clarity and particularity.
Claims 2-5, 7, 8, 10-14, 16-18, 22-26 are rejected at least via their dependency from said independent claims.
For the purpose of examination, the Examiner will interpret “virtual lighting” to be any computer/electrical representation of actual lighting conditions in a stage environment.

Claim Rejections - Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-14, 16-18, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Piccionielli (US Patent Application Publication No. 2013/0310122, published 11/21/2013) in view of Yerli (US Patent Application Publication No. 2013/0097635, published 04/18/2013) in further view of Adenau (US Patent Application Publication No. 2014/0301710, published 10/09/2014).
-In regard to substantially similar independent claims 1, 9, and 20, Piccionielli teaches a method, non-transitory computer-readable media, and system for enhancing a live performance of one or more actors in a stage environment of a live performance environment with digital content (Paragraph 6: “producing a composition…live theatrical production such as a play or opera…one or more primary components generated by…non-audience performers and one or more secondary components generated by…audience members…the Collaborative Show Production System (‘CSPS’)”), the system comprising:
a performance capturing device (Paragraphs 85-88: “the image of the primary component 314 captured by the camera…a live performer’s movements are tracked…by a motion tracking application in association with the CSPS”); and
a rendering engine (Paragraphs 51-52: “central site 34 (for example, a server on a wide-area network such as the Internet…primary component 14 and secondary component 26 are combined…using an appropriate application maintained at central site 34”; Paragraph 84-88: “central site 34…combining two or more audiovisual data streams”);
wherein the performance capturing device is configured to track a movement of the one or more actors and to stream signals that are generated based on the movement of the one or 
wherein the rendering engine is configured to augment the live performance in the stage environment in real time with digital content based on the signals from the performance capturing device (Paragraph 8: “primary and secondary components are produced live”; Paragraph 27: “background still image, a background moving image and an alphanumeric sequence”; Paragraphs 51-52: “primary component…secondary component 26 are combined…to produce the performance…streamed in real-time”; Paragraph 56: “presented to audience members live via their telecommunication devices”; Paragraphs 84-88: “central site…information generated by such motions tracked by the motion tacking application is used to animate an avatar…displayed on telecommunications devices…display monitors on stage”; Figs. 4 and 5) including virtual lighting (Paragraph 7: “enables audience members to participate in performances by non-audience performers…through the use of…Virtual World Technology”; Paragraph 9: “generated and/or displayed in whole or in part in a virtual world environment through the use of Virtual World Technology…includes audio, video”; Paragraphs 83-88: “generating such Virtual World environment and avatar movements to audience members' telecommunication devices for display thereupon”; Paragraph 109: “the CSPS employs a audience member location/tracking and spotlighting system as described above. The individual audience member’s illuminated image now becomes part of the live feed that audience member provides, and can then be further utilized, e.g., displayed on a large screen to the full audience”; Paragraph 119: “CSPS interfaces or is otherwise in communication with social media 
wherein the rendering engine is configured to receive input from a plurality of interactive handheld devices of the audience and to augment the live performance with digital content based on the signals from the performance capturing device and the input from the plurality of interactive handheld devices (Paragraph 14: “CSPS combines the primary component and the secondary component…provides the secondary component to the primary producer using one or more telecommunication devices”; Paragraphs 58-59: “a plurality of secondary producers participate in the production of the composition…telecommunication devices 18…combining primary component 14 and one or more secondary components”; Figs. 2, 4, and 5).
Piccionielli also specifically teaches wherein the live performance by one or more actors could be a live performance of a video game being played by the one or more actors (Paragraph 4: “producing compositions, such as…games, and the like”; Paragraph 6: “producing a composition, such as, but not limited to, a live show…any other live or substantially live performance”; Paragraph 10: “a performance includes…a live…performance of a game, such as a video game, virtual reality game, enhanced reality game, etc.”).  However, Piccionielli does not specifically teach wherein the input received from its plurality of interactive handheld devices, which are fully capable of participating in interactive games during the live performance (Paragraphs 113-116: “the ability to generate and conduct games involving audience members…telecommunication devices a game application”), included input to enable the audience to compete in the video game against the one or more actors based on the input received from the plurality of interactive handheld devices. 

Piccionielli also does not specifically teach wherein its performance capturing device tracks lighting conditions in its stage environment, streams signals generated based on the lighting conditions in the stage environment to its rendering engine, and augments its live performance based on the signals generated from the lighting conditions in the stage environment.  In the related live performance art, the Adenau reference specifically teaches a performance capturing device that tracks lighting conditions in a stage environment, streams signals generated based on the lighting conditions in the stage environment to a rendering engine, and augments a live performance, including virtual lighting, based on the signals generated from the lighting conditions in the stage environment (Adenau: Paragraph 2: “operating a lighting system integrating a video camera”; Paragraph 4: “the stage can be recorded and a digital video signal an be generated…in an electronic manner”; Paragraph 6: “part of a stage is illuminated with light from at least one light source of the lighting system and a portion of the stage is recorded with the video camera…converted into digital video signals”; Paragraph 8: “digital processor”; Paragraph 17: “image contents are evaluated by the image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the performance capturing device of Piccionielli to have tracked, generated, and used the signals based on the lighting conditions of a live stage performance as taught in Adenau, because Adenau taught that said functionality provided the well-known benefit of increasing the flexibility of operating/controlling a stage environment lighting system (Adenau: Paragraph 10: “In order to increase flexibility when operating the lighting”; Paragraph 17: “actuating the light sources can automatically be triggered by means of the image analysis…depending on the result of the image analysis task, an actuating command can be generated…a specific spotlight is automatically turned on by the lighting control console”; Paragraphs 38-39: “has the possibility to control the light sources in an intuitive manner…Controlling the light sources…can additionally be improved in that the images displayed…are analyzed by means of an image analysis”).

-In regard to substantially similar dependent claims 2 and 13, Piccionielli teaches further comprising controlling, by the render server, at least one of a projector, a laser, a display screen, an audio/sound system, and/or holographic technology that receives digital content from the rendering engine (Paragraph 19: “device’s display(s) to display content associated with the performance…device’s speakers and/or sound generation means to perform sonic content associated with the performance”; Paragraphs 51-52: “central site…a sever…using an 

-In regard to dependent claim 3, Piccionielli teaches wherein the performance capturing device comprises a camera motion tracking module that is configured to track the movement of the one or more actors (Paragraphs 84-88: “primary performance component 314, an image of which is captured by the camera 215 and provided to central site 34…the image of the primary component 314 captured by the camera…a live performer’s movements are tracked…by a motion tracking application in association with the CSPS”).

-In regard to dependent claim 4, Piccionielli teaches wherein the camera motion tracking module is integrated into a live stage system (Paragraph 6: “a live theatrical production, such as a play or opera…CSPS”; Paragraph 88: “a performer’s motions are tracked by a motion tracking application in association with the CSPS”; Fig. 5: 315).

-In regard to dependent claim 5, Piccionielli teaches wherein elements of the Collaborative Show Production System (“CSPS”) communicate over various types of communication networks including wired and wireless links (Paragraph 7: “accessing a telecommunication network and transmitting and/or receiving data via a network”; Paragraph 46: “the device’s wireless communications with the CSPS”; Paragraph 48: “digitally and wirelessly sent”; Paragraphs 51-53: “selected secondary component 26 is transmitted, via…telecommunications network…to central site (for example, a server on a wide-area network such as the Internet…to which primary component 14 is also provided via a telecommunication 
However, Piccionielli does not specifically teach wherein the performance capture device (Paragraph 72: “visual image captured by a video camera of a performer…video capture means”; Paragraphs 85-88: “the image of the primary component 314 captured by the camera 315 is also provided…a live performer’s movements are tracked…by a motion tracking application in association with the CSPS”) streams the signals to the rendering engine (Paragraphs 51-52: “central site 34 (for example, a server on a wide-area network such as the Internet…to which primary component 14 is also provided…primary component 14 and secondary component 26 are combined…using an appropriate application maintained at central site 34”; Paragraph 84-88: “central site 34…combining two or more audiovisual data streams”) over a wireless link.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the signals streamed from the performance capturing device to the rendering engine of Piccionielli to have sent over a wireless link, because Piccionielli taught that transmitting and/or receiving data over a wireless link was notoriously well-known in the data communication art before the effective filing date of the claimed invention.  Additionally, the utilization of a wireless link was merely a simple substitution of one well-known communications modality for another to obtain predictable results (i.e., wireless data communication).  Finally, the utilization of a wireless link further provided the notoriously well-known benefit of transmitting and/or receiving data within a communication system without having to connect a plurality of wires between elements of said system. 

-In regard to substantially similar dependent claims 7 and 23, Piccionielli teaches wherein the rendering engine is configured to receive the input from the plurality of interactive handheld audience devices over a wireless link (Paragraph 7: “term ‘telecommunication device’ refers to…accessing a telecommunication network and transmitting and/or receiving data via a network…cellular phones…portable computing devices”; Paragraph 46: “the device’s wireless communications with the CSPS”; Paragraph 48: “digitally and wirelessly sent”; Paragraphs 51-53: “selected secondary component 26 is transmitted…to central site…any other desired modality…Wi-Fi, blue-tooth transmission, near field communication means or another communication modality”; Figs. 2 and 5). 

-In regard to substantially similar dependent claims 8 and 11, Piccionielli teaches wherein the rendering engine is configured to receive signals indicating audience demographic and profile data (Paragraph 19-20: “authorization for the CSPS to access location data…user information…preferences…secondary producers…have in their possession telecommunications devices enabling access to information stored thereon…stored contacts, stored device location history…other sources of personal information…devices may be mined for data”; Paragraph 120: “personal and locational information available in the CSPS regarding participating audience members can be used”), selecting the at least a part of the received pre-rendered digital content based on the received audience demographic and profile data, and to augment the live performance with digital content based on the signals from the performance capturing device and the signals indicating audience demographic and profile data (Paragraph 17: “performance sponsor’s or an advertiser’s message might be displayed…in accordance with the location”; Paragraph 20: “such devices may be mined for data…the mined data may be incorporated, in 

-In regard to dependent claim 10, Piccionielli teaches further comprising receiving, by the rendering engine, pre-rendered digital content, wherein the digital content with which the live performance is augmented includes the pre-rendered digital content (Paragraph 20: “such as digitally stored photographs, stored videos…incorporated, in whole or in part, into the secondary component…to provide one or more secondary components”; Paragraphs 76-80: “selects a secondary component 226...first by specifying a category from a first listing of options…image of the primary component 214 and the selected secondary component 226 are combined”; Paragraph 84-88: “enabled to view the performance…in combination with the selected secondary performance component…a background display of rockets…can be displayed on…display monitors on stage”; Figs. 4 and 5).

-In regard to substantially similar dependent claims 12 and 24, Piccionielli teaches wherein the rendering engine is implemented on a real-time render server (Paragraphs 51-52: “central site 34 (for example, a server on a wide-area network such as the Internet…primary component 14 and secondary component 26 are combined…using an appropriate application maintained at central site 34…performance 42 may be streamed in real-time”).

-In regard to substantially similar dependent claims 14, 17, and 25, Piccionielli teaches further comprising transmitting, by the render server, output data to the plurality of interactive handheld audience devices (Paragraph 56: “presented to audience members live via their telecommunication devices”; Paragraph 88: “can be displayed on telecommunication devices in the possession of participating audience members”).

-In regard to dependent claim 16, Piccionielli teaches further comprising transmitting the enhanced live performance to a social platform (Paragraph 7: “audience members are present via an online means (such as by teleconferencing)…online gaming technology…virtual world technology”; Paragraph 88: “can be displayed on telecommunications devices…other computers not physically in the venue”; Paragraphs 107-108: “CSPS and made available via…the Internet…website is configured to aggregate such secondary producer audiovisual signal feeds”; Paragraph 119: “CSPS interfaces or is otherwise in communication with social media technology, such as Facebook…provide one or more such persons with an audio, visual or audiovisual feed of the performance”).

-In regard to substantially similar dependent claims 18 and 22, Piccionielli teaches wherein the interactive audience devices are configured to display augmented reality content (Paragraphs 84-88: “provide to an augmented reality experience to audience members…can be provided to the audience members’ telecommunications devices”).

-In regard to dependent claim 26, Piccionielli teaches wherein the rendering engine is implemented on a real-time render server (Paragraphs 51-52: “central site 34 (for example, a .

Response to Arguments
Applicant’s arguments filed 01/10/2022 have been fully considered but they are not persuasive.
Applicant argues (see: Remarks, p. 6) that Piccionielli does not teach or suggest that the live performance is augmented with digital content including virtual lighting.
The Examiner respectfully disagrees.  As noted above, the Examiner has interpreted “virtual lighting” to be any computer/electrical representation of actual lighting conditions in a stage environment.  In view of this interpretation, and as shown in the applied rejection, the Examiner notes that the Piccionielli reference teaches at least two ways in which its live performance is augmented with digital content including virtual lighting.
First, Piccionielli teaches rendering an augmented live performance in a virtual world environment.  The virtual world environment includes all the audio and video of the augmented 
Second, Piccionielli teaches rendering an augmented live performance, for example, on user telecommunication devices and/or display monitors on a stage.  Thus, the telecommunication devices and/or display monitors necessarily display virtual lighting corresponding to all the video (i.e., actual lighting) of the augmented live performance.  Paragraph 109 provides at least one example of this form of virtual lighting.  In the example, an audience member is illuminated by a spotlight of the live performance system and an image of the illuminated audience member is used to augment the live stage performance by being displayed on a large screen to the full audience.

Applicant also notes (see: Remarks, p. 7) that Adenau fails to make up for the deficiencies of Piccionielli.  Applicant specifically argues that unlike the claimed arrangement, Adenau’s system has nothing to do with virtual lighting.  
The Examiner respectfully disagrees.  As shown in the applied rejection and discussed directly above, the Adenau reference is not specifically relied upon to teach augmenting a live performance with digital content including virtual lighting.  Therefore, Applicant’s general argument is moot.
Regardless, the Examiner notes that the Adenau reference clearly teaches generating and displaying digital images (Fig. 6: 18 and 19), based on digital video signals, at a lighting control console that represent portions of a live stage performance recorded by a video camera.  The digital images include representations (i.e., virtual lighting) of actual lighting conditions (Paragraph 17: “image analysis task…a color change on the stage or if the brightness on the .


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant’s
disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of
References Cited (Form PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 
/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992